Title: From Benjamin Franklin to the Committees of Trenton, Brunswick, and New York, 13 February 1776
From: Franklin, Benjamin
To: Committees of Trenton, Brunswick, and New York


Gentlemen
Philada. Feb. 13. 1775 [i. e., 1776]
The Bearer John Grace has the Care of a Ton of Gunpowder sent by the Congress to the Committee of Safety at New York. If he should need any Advice or Assistance on the Way you will be so good on his Application to afford it to him. I am, Gentlemen, in Behalf of the Committee here, with much Respect Your most obedient humble Servant
B Franklin
Directed. To the Gentlemen of the Committees of Trenton Brunswick and New York.

 
Endorsed in different hands: A Letter from Benjamin Franklin Esqr. of Philadelphia With one Ton of powder / Benjamin Franklin.
